 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MILORAD OLIC,                                     No. 2:16-cv-0720 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   JEFFREY BEARD, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983 and has requested appointment of an expert witness. ECF No. 37.

19          Federal Rule of Evidence 706 authorizes the appointment of a neutral expert witness, with

20   expenses shared by the parties. The appointment of an independent expert witness pursuant to

21   Rule 706 is within the court’s discretion, Walker v. Am. Home Shield Long Term Disability Plan,

22   180 F.3d 1065, 1071 (9th Cir. 1999), and may be appropriate when “scientific, technical, or other

23   specialized knowledge will assist the trier-of-fact to understand the evidence or decide a fact in

24   issue,” Ledford v. Sullivan, 105 F.3d 354, 358-59 (7th Cir. 1997). However, the statute

25   authorizing plaintiff’s in forma pauperis status does not authorize the expenditure of public funds

26   for expert witnesses. See 28 U.S.C. § 1915; Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir.

27   1989) (per curiam) (expenditure of public funds on behalf of indigent litigant is proper only when

28   authorized by Congress); Boring v. Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987) (no provision
                                                       1
 1   to pay fees for expert witnesses). The federal courts have uniformly held that an indigent prisoner
 2   litigant must bear his own costs of litigation, including witnesses. Tedder, 890 F.2d at 211 (in
 3   forma pauperis statute, 28 U.S.C. § 1915, does not authorize waiver of fees or expenses for an
 4   indigent’s witnesses).
 5          In this case, it appears that plaintiff is seeking to have the court appoint an expert witness
 6   to advocate on his behalf, which is not authorized by Rule 706. Even if plaintiff is truly seeking a
 7   neutral expert, the court does not find that the issues in this case are complicated such that the
 8   testimony of a neutral expert would be warranted, and the request is therefore denied. To the
 9   extent the expenses of an expert retained on behalf of a prisoner litigant may be recovered if
10   preauthorized and arranged by counsel appointed by this court’s Pro Bono Panel, plaintiff has not
11   demonstrated extraordinary circumstances to warrant appointment of counsel. The court will
12   therefore decline to appoint counsel for the purpose of obtaining an expert witness.
13          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of an
14   expert witness (ECF No. 37) is denied.
15   DATED: May 22, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
